282 So. 2d 379 (1973)
In re Isom FENNELL
v.
STATE.
Ex parte Isom Fennell.
SC 459.
Supreme Court of Alabama.
August 30, 1973.
Robert G. Esdale and Crompton Harris, Birmingham, for petitioner.
No brief for the State.
JONES, Justice.
Petition of Isom Fennell for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Fennell v. State, 51 Ala.App. 23, 282 So. 2d 373 (8 Div. 340).
Writ denied.
HEFLIN, C. J., and COLEMAN, BLOODWORTH and McCALL, JJ., concur.